       Case 4:21-cr-00097-SMR-SHL Document 27 Filed 08/16/21 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,                           )
                                                    )       NO. 4:21-cr-00097-SMR-SHL
               Plaintiff,                           )
                                                    )
 vs.                                                )        TRIAL SETTING ORDER
                                                    )
CHAD ALLEN WILLIAMS,                                )
                                                    )
               Defendant.                           )


       By email exchange between counsel for both parties and the Court, Defense Counsel

Joseph Herrold requests a continuance of the August 30, 2021, trial and related deadlines.

Assistant United States Attorney Jason Griess, the attorney prosecuting this case, states the

government does not resist the continuance. This is the first request to continue trial and it is

granted. A failure to grant a continuance will deny reasonable time necessary for adequate

preparation for trial even with the exercise of due diligence by the parties, 18 U.S.C.

§ 3161(h)(7)(B)(iv). Defendant is incarcerated. The Court finds the ends of justice served by such

a continuance outweigh the best interests of the public and the Defendant to a speedy trial. The

time of the delay shall constitute excludable time under the Speedy Trial Act.

       Jury trial, now set for August 30, 2021, is continued and will be held during the two-week

Des Moines criminal trial period commencing on Monday, November 29, 2021, at 9:00 a.m. at

the United States Courthouse in Des Moines, Iowa.

       Consistent with the new trial date, deadlines are extended as set forth below:

       Pretrial motions shall be filed on or before November 1, 2021;

       Plea notification deadline is extended to November 8, 2021; and
       Case 4:21-cr-00097-SMR-SHL Document 27 Filed 08/16/21 Page 2 of 4




        At the sentencing proceeding, in order for a Defendant to be eligible for
        consideration by the Court for a reduction in the offense level, Acceptance
        of Responsibility pursuant to USSG §3E1.1(b), a guilty plea must be
        entered by Monday, November 15, 2021. The Court will also decline to
        accept a binding plea agreement under Federal Rule of Criminal Procedure
        11(c)(1)(C), unless a plea pursuant to such arrangement is entered by
        November 15, 2021.

        A final pretrial conference will be held on the Wednesday before trial, at the United

States Courthouse in Des Moines, Iowa.

        In preparation for trial, the Court also states the following:

        1.      Motions challenging the admission of any audio and/or videotapes shall be filed ten

(10) calendar days prior to trial. Upon filing the motion, the custodian of the recording shall

immediately deliver a copy of the recording to the Court for review.

        2.      Trial briefs shall be filed one week prior to trial. Trial briefs shall contain a brief

recitation of the facts of the case and identify legal issues that are in dispute.

        3.      Motions in limine are due by no later than fourteen (14) calendar days prior to trial.

Responses or resistances to a party's motion in limine shall be filed at least seven (7) calendar days

before trial.

        4.      Each       party      shall      e-mail         to     the     undersigned       judge

(Stephanie_Rose@iasd.uscourts.gov)             and        her        deputy      courtroom       clerk

(Kyle_Chrismer@iasd.uscourts.gov) a witness list in Word by the close of business on the

Thursday before trial. The witness list shall also be filed, and may be filed under seal without

further order of the Court. In the event a party does not intend to produce witnesses at trial, such

party shall notify the Court that it does not intend to present witnesses in lieu of submitting the

witness list. By no later than 8:00 a.m. on the day trial begins, each party shall review his or her

prospective witness list and shall delete from that list any witness that party does not in good faith


                                                     2
       Case 4:21-cr-00097-SMR-SHL Document 27 Filed 08/16/21 Page 3 of 4




expect to call during its case-in-chief. Each party shall circulate to the undersigned judge and

opposing counsel a copy of this amended and final witness list. The amended and final witness

list shall also provide the order in which the party expects to call its witnesses. 1

        5.    Each       party       shall      e-mail         to     the      undersigned    judge

(Stephanie_Rose@iasd.uscourts.gov)            and        her        deputy       courtroom    clerk

(Kyle_Chrismer@iasd.uscourts.gov) an exhibit list in Word by the close of business on the

Thursday before trial. The exhibit list shall also be filed, and may be filed under seal without

further order of the Court. A copy of all exhibits, including any recordings copied onto CD or

DVD, shall be provided to the Court in a tabbed, three-ring binder by noon on the Friday before

trial. Counsel may deliver the binder to Judge Rose's chambers in Des Moines or to the Clerk’s

Office in Des Moines, Iowa. If any recording(s) will be offered into evidence, the offering party

shall prepare and provide to the Court and opposing counsel a transcript of such recording(s).

Photographs or photocopies of all contraband exhibits shall be provided to the Court the first

morning of trial. They will be substituted for the contraband exhibits and sent with the jury during

deliberations.

        6.    Requests for non-standardized proposed jury instructions must be filed one week

prior to trial. Counsel may submit requests for Model Jury Instructions by simple reference to the

Model Instruction number without a need to retype the instruction.

        7.    The parties are not required to submit proposed voir dire questions to the Court prior

to trial. The Court will permit each party fifteen (15) minutes for voir dire examination of the

prospective jurors. Counsel for the government will exercise its peremptory challenges one at a




1
 A party may adjust the order of witnesses as reasonably necessary during the course of trial as
events warrant.
                                                    3
       Case 4:21-cr-00097-SMR-SHL Document 27 Filed 08/16/21 Page 4 of 4




time. Counsel for the Defendant will exercise two peremptory challenges at a time. If counsel

does not wish to exercise all of their allotted peremptory challenges, the clerk shall exercise them

by removing the last non-alternate jurors from the list.

       8.    Counsel for the Defendant and the Government will each have up to thirty (30)

minutes for opening statements.

       9.    Counsel for the Defendant and the Government will each have up to thirty (30)

minutes for closing arguments, inclusive of rebuttal as to the Government.

       10.   If digital or other specially recorded images are admitted into evidence during the

course of the trial, a copy shall be provided to the Court in a format that can be replayed on a

standard VCR or DVD player by the jury during their deliberations.

       11.   Any subpoenas and/or writs must be provided to the United States Marshals Service

pursuant to Local Rule 17.

       12.   It is defense counsel's responsibility to ensure that any detained client has suitable

street clothes to wear at the time of trial. These clothes shall be delivered to the U.S. Marshal's

Office in Des Moines at least one (1) business day prior to trial. If family members are providing

the clothing, they too must do so one (1) business day prior to trial, again delivering them to the

U.S. Marshal's Office in Des Moines.

       IT IS SO ORDERED.

       Dated this 16th day of August, 2021.




                                                  4
